UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2181


DEREK N. JARVIS,

             Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner, Social Security Administration,

             Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Thomas M. DiGirolamo, Magistrate Judge. (8:15-cv-02226-TMD)


Submitted: August 29, 2017                                  Decided: September 27, 2017


Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se. Benjamin Blair Prevas, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derek N. Jarvis appeals the magistrate judge’s order upholding the

Commissioner’s denial of Jarvis’s applications for disability benefits and supplemental

security income. *   We review de novo a district court’s decision on a motion for

summary judgment. Martin v. Lloyd, 700 F.3d 132, 135 (4th Cir. 2012). In turn, a district

court will affirm the Social Security Administration’s disability determination when an

administrative law judge (“ALJ”) has applied the correct law and the ALJ’s factual

findings are supported by substantial evidence. Monroe v. Colvin, 826 F.3d 176, 186 (4th

Cir. 2016). In conducting this deferential review, the court does “not conduct a de novo

review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986), or

undertake to reweigh conflicting evidence, make credibility determinations, or substitute

its judgment for that of the Commissioner. Hancock v. Astrue, 667 F.3d 470, 472 (4th

Cir. 2012). “The duty to resolve conflicts in the evidence rests with the ALJ, not with a

reviewing court.” Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996).

       We have reviewed the record and find no reversible error. The ALJ applied the

correct legal standards in evaluating Jarvis’s disability claim, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the magistrate

judge’s order. Jarvis v. Colvin, No. 8:15-cv-02226-TMD (D. Md. Sept. 27, 2016). We

also deny Jarvis’s motion to transfer this appeal to the United States Court of Federal

       *
          The parties consented to a final disposition by the magistrate judge, pursuant to
28 U.S.C. § 636(c) (2012). Therefore, it was proper for the magistrate judge to exercise
full jurisdiction over the proceeding and to enter a final disposition.


                                            2
Claims and deny as moot the Commissioner’s motion to dismiss this appeal.         We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.


                                                                        AFFIRMED




                                          3